Citation Nr: 1115375	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-25 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1982 to December 1986.  The Veteran also had service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 RO decision, which denied claims for service connection for PTSD and bipolar disorder.

The Board notes that the issue on appeal has previously been characterized as 2 separate issues, entitlement to service connection for PTSD due to personal assault and entitlement to service connection for bipolar disorder.  However, as it appears that the Veteran is essentially filing a claim for service connection for a psychiatric disability of some sort that was caused or aggravated by an in-service personal assault, the Board finds it appropriate to recharacterize these issues as a single issue, as specified above. 

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

In April 2006, the Veteran submitted a claim for a nonservice-connected pension.  It does not appear that this claim was ever adjudicated.  As such, the issue of entitlement to a nonservice-connected pension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include PTSD and bipolar disorder.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

In an October 2006 statement, the Veteran asserted that she was raped by knife point in the summer of 1983 while on active duty.  She asserted that she confided in her mother about this incident, who reported the rape to the military a week later.  The Veteran contends that she underwent a medical examination and spoke with a chaplain and several military officers.  The Veteran claims that she felt she was blamed for the rape and tried to kill herself by overdosing 2 days later.  She asserts that she was hospitalized in the psychiatric ward in Seoul, Korea.  

The pertinent regulation provides that if PTSD is based on in-service assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes following the claimed assault can also be used as relevant evidence.  See 38 C.F.R. § 3.304(f)(4) (2010).

Chapter 38 C.F.R. § 3.304(f)(4) further provides that VA may submit any such evidence as is described under that provision to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In essence, unlike certain other types of claims for PTSD that do not involve an assertion of personal or sexual assault, VA can take into account the opinion of a medical professional as to the likelihood that the stressor actually occurred, rather than just relying on such a professional to determine whether or not a stressor supports a diagnosis of PTSD.

The Board notes that the claims file contains a statement from the Veteran's mother essentially reiterating the Veteran's reports of this in-service rape.  

A review of the Veteran's service treatment and personnel records reveals no complaints of or treatment regarding an in-service rape.  Additionally, the service treatments records do not reveal hospitalization in a psychiatric ward for an overdose.  

However, the Veteran's personnel records do reveal that the Veteran enrolled in an Alcohol and Drug Abuse Prevention and Control Program (ADAPCP) in July 1984.  At this time, she reported using alcohol within the last 48 hours; amphetamines, hallucinogens, and opiates within 1 to 6 months ago; and a cannabis product, other tranquilizer, and phencyclidine over 6 months ago.  She reported that her current problem was with alcohol only.  

The Board notes that the Veteran underwent a VA examination in May 2007.  The examiner reviewed the claims file.  The examiner noted that the Veteran's records certainly indicate a chronic history of social turmoil and difficulty with establishing and maintaining relationships with both family and friends.  The Veteran reported that her childhood was very difficult and marked by abuse.  She reported that her older brother sexually molested her, and, when she told her mother, she was blamed and beaten.  The Veteran reported a great deal of childhood abuse.  The Veteran reported that she began drinking at age 10 and has had a chronic history of alcohol dependence.  The Veteran reported that she was raped while in service in Korea in 1983.  She reported that she was approached and raped by a man at 2:30 in the morning when she was emptying the trash outside.  She asserted that she only told her mother, who alerted Army personnel.  The Veteran asserted that she was accused of being a liar and no one believed her when she was interviewed about this incident in service.  The Veteran reported that she has vivid nightmares about her time in the military.  When asked about flashbacks, the Veteran reported that she has flashbacks in which she sees a figure coming at her at night.  However, she indicated that she never saw the man who raped her in Korea, as he approached her from behind, and she sees her brother in these flashbacks.  The examiner noted that she essentially reports that her flashbacks were of being abused by her brother when she was child.  The examiner further noted that it appears that her PTSD symptoms are all related to child sexual trauma and related to this sexual and physical abuse.  The Veteran reported that began getting drunk every day after the sexual assault and/or being discharged from the military.  However, the examiner noted that she had reported earlier a history of alcoholism prior to 1983.  

The examiner concluded that, with respect to post-military stressors, the Veteran has had numerous post-military stressors, including being involved in domestic violence situations, being homeless, and being financially destitute.  In conclusion, the examiner noted, that judging from review of the records as well as current interview, the Veteran displays classic symptoms of bipolar disorder, not otherwise specified.  Bipolar disorder is a genetically based, inherited disorder.  The examiner stated that it is not caused by the military.  Apparently, her first diagnosis was 1991, which would make it too late for her bipolar disorder to be service connected.  The examiner noted that the Veteran does report a history of PTSD also.  The examiner determined that, again, it appears that her PTSD is related to child sexual and physical trauma.  He stated that there really is not adequate evidence to warrant a diagnosis of PTSD based on military trauma.  The Veteran was diagnosed with bipolar disorder, not otherwise specified; PTSD (childhood abuse); and alcohol dependence.   

Upon review of the May 2007 VA opinion, the Board finds that it is clear that this examiner indicated that the Veteran's PTSD and bipolar disorder were not caused by her military service.  The Board notes, however, that the health care provider was not asked specifically to opine, as contemplated by 38 C.F.R. § 3.304(f)(4), as to the likelihood of whether her alleged in-service stressor actually occurred.  Therefore, the Board finds that this opinion does not adequately determine whether the Veteran's PTSD or bipolar disorder was incurred in or aggravated by her active duty service.  Consequently, the Board finds this issue must be remanded in order to schedule the Veteran for a new VA examination to determine the likelihood of whether her alleged in-service stressor occurred, and, if so, whether she has a current diagnosis of bipolar disorder or PTSD that was caused or aggravated by her active duty service, to specifically include the alleged in-service sexual assault.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).   

Additionally, the RO should take this opportunity to obtain any recent, pertinent VA and private treatment records that have not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all recent VA treatment records relating to the issue on appeal that have not yet been associated with the claims file. 

2. Send to the Veteran a letter requesting that she provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to her claimed acquired psychiatric disability, to include PTSD and bipolar disorder that have not yet been associated with her claims file.  The RO should also invite the Veteran to submit any pertinent evidence in her possession, and explain the type of evidence that is her ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

3. Schedule the Veteran for an appropriate VA psychiatric examination for her claimed PTSD and bipolar disorder.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of her symptoms and onset relating to her claimed PTSD and bipolar disorder.  

After reviewing the file, examining the Veteran, and noting her reported history of symptoms, the examiner should render an opinion as to the likelihood that the Veteran was the victim of a sexual assault while in service.  Then, an opinion should be provided as to whether it is at least as likely as not that the Veteran's current PTSD, bipolar disorder, or any other psychiatric disability identified was caused or aggravated by her active duty service, to include her reports of in-service sexual assault.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the June 2007 statement of the case (SOC).  If the benefits sought on appeal remain denied, she should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


